Case: 2:20-cv-00054-WOB-CJS Doc #: 6 wed: 04/14/20 Page: 1 of 2 - Page ID#: 114

  

ANDY BESHEAR
GOVERNOR

EXECUTIVE ORDER

Secretary of State

Frankfort
2020-258
K
entucky March 30, 2020

STATE OF EMERGENCY
RELATING TO TRAVEL

Background

The novel coronavirus (COVID-19) is a respiratory disease causing illness that can
range from very mild to severe, including illness resulting in death, and many cases of
COVID-19 have been confirmed in the Commonwealth.

The Kentucky Constitution and Kentucky Revised Statutes, including KRS Chapter
39A, empower me to exercise all powers necessary to promote and secure the safety and
protection of the civilian population, including the power to suspend state statutes and
regulations, and to command individuals to disperse from the scene of an emergency.
Under those powers, I declared by Executive Order 2020-215 on March 6, 2020, that a
State of Emergency exists in the Commonwealth.

Now, to prevent the spread of COVID-19 in the Commonwealth, Kentuckians must
take additional steps to remain healthy at home, including avoiding crowded travel settings
and areas experiencing high levels of community spread of the disease. Every state in the
United States now has confirmed cases of COVID-19, but other states have not taken as
aggressive steps as the Commonwealth to prevent the spread of COVID-19.

Order

I, Andy Beshear, Governor of the Commonwealth of Kentucky, by virtue of
authority vested in me pursuant to the Constitution of Kentucky and KRS Chapter 39A, do
hereby Order and Direct as follows:

1. Residents of the Commonwealth of Kentucky are instructed not to travel into
any other state, except:

a. When required by employment;
b. To obtain groceries, medicine, or other necessary supplies;
c. To seek or obtain care by a licensed healthcare provider;
Case: 2:20-cv-00054-WOB-CJS Doc #: 6,3

   

led: 04/14/20 Page: 2 of 2 - Page ID#: 115

ANDY BESHEAR
GOVERNOR
EXECUTIVE ORDER
Secretary of State
owtac 2020-258
March 30, 2020

d. To provide care for the elderly, minors, dependents, persons with
disabilities, or other vulnerable persons; or
e. When required by court order.

2. Residents of the Commonwealth of Kentucky currently located in another
state for a reason other than those identified in Section 1(a-e) of this Order,
must, upon their return to the Commonwealth of Kentucky, self-quarantine for
14 days.

3. Nothing in this Order should be interpreted to interfere with or infringe on the
powers of the legislative and judicial branches to perform their constitutional
duties or exercise their authority.

This Order shall be in effect for the duration of the State of Emergency herein
referenced, or until this Executive Order is rescinded by further order or by operation of
law.

 

Comméfiwealth of Kentucky

 

MICHAEL G. ADAMS
Secretary of State
